Title: From George Washington to Job Sumner, 23 February 1781
From: Washington, George
To: Sumner, Job


                        
                            Sir
                            Head Quarters New Windsor 23d Feby 1781.
                        
                        I was duly favd with yours of the 24th ulto, but I was at the time so much engaged with the affairs of the
                            Army in Jersey that I could not attend to it—I cannot undertake to say whether the kind of exchange you wish to
                            accomplish will be ratified by the State to which you belong, but if it should, I conceive the concurrence of all the
                            Captains of the line (and not those of your own Regt alone) must be obtained, because as they rise lineally to the rank of
                            Feild Officers, all those, who are your juniors may, if they think proper, insist upon the Captain; with whom you
                            exchange, coming in youngest—If affairs of this nature are not previously well understood, and settled to the content of
                            all parties, they create infinite trouble and uneasiness, to me especially, as I am appealed to upon all cases of
                            irregularity or difficulty—As to your second question—Whether the officers of Colo. Livingstons Regt are to depend upon
                            the State of New York or Congress for their half pay? I cannot determine it. I am &.

                    